DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/086,396, filed on September 19, 2018.

Oath/Declaration
Oath/Declaration as filed on November 26, 2018 is noted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,726,230. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
U.S. Patent No. 10,726,230:
Instant Application
U.S. Patent No. 
10,726,230
Claim 1
Claim 1
A fingerprint identification substrate, comprising: a base substrate; a transmitting part provided on the base substrate and configured to generate an ultrasonic signal; a receiving part provided on the base substrate and configured to receive the ultrasonic signal reflected by a finger, convert the ultrasonic signal into an electric signal, and output the electric signal to a fingerprint detector; and the fingerprint detector configured to determine fingerprint information according to the electric signal output from the receiving part, wherein at least a portion of the transmitting part and at least a portion of the receiving part are provided in a single layer.
A display panel comprising a base substrate, a driving structure provided on the base substrate, a receiving structure provided over the driving structure, and a fingerprint detection module provided on the base substrate, wherein the driving structure is configured to create an ultrasonic signal, the receiving structure is configured to receive the ultrasonic signal reflected from a finger and to transform the reflected ultrasonic signal into an electric signal which is input to the fingerprint detection module, and the fingerprint detection module is configured to determine fingerprint information from the electric signal output by the receiving structure, wherein the display panel further comprises a plurality of detection signal lines, a plurality of reading signal lines, a plurality of data signals lines and a plurality of reset signal lines which are provided above the base substrate, and the finger detection module comprises a rectifier diode, a first transistor, a second transistor, and a third transistor, wherein the rectifier diode has a first terminal connected with the receiving structure and a second terminal connected with a node A, the first transistor has a first terminal connected with its corresponding reading signal line, a second terminal connected with a first terminal of the second transistor, and a control terminal connected with its 


Independent claim 1 of the instant application teaches “A fingerprint identification substrate, comprising: a base substrate; a transmitting part provided on the base substrate and configured to generate an ultrasonic signal; a receiving part provided on the base substrate and configured to receive the ultrasonic signal reflected by a finger, convert the ultrasonic signal into an electric signal, and output the electric signal to a fingerprint detector; and the fingerprint detector configured to determine fingerprint information according to the electric signal output from the receiving part, wherein at least a portion of the transmitting part and at least a portion of the receiving part are provided in a single layer”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitation wherein “wherein the display panel further comprises a plurality of detection signal lines, a plurality of reading signal lines, a plurality of data signals lines and a plurality of reset signal lines which are provided above the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 13 recites limitation “the ultrasonic signal reflected by a finger” in thirteenth and fourteenth lines of the claim, but it is unclear as to whether the limitation is referring to same ultrasonic signal recited in fifth and sixth line of the claim, or same ultrasonic signal recited in twelfth line of the claim.  In addition, claim 13 recites limitation “a finger” in thirteenth and fourteenth lines of the claim, but it is unclear as to whether the limitation is referring to same finger recited in sixth line of the claim, or a different finger.  Moreover, claim 13 recites limitation “the electrical signal” in fourteenth and fifteenth lines of the claim, but it is unclear as to whether the limitation is referring to same electrical signal recited in fourteenth line of the claim, or same electrical signal recited in sixth and seventh lines of claim.  Accordingly, any claims dependent on claim 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim 6 recites limitations “the corresponding read signal line” in eighth and ninth lines of the claim, and “the corresponding reset signal line” in seventeenth and eighteenth lines of the claim.
Claim 7 recites limitation “the corresponding data line” in fifth and sixth lines of the claim.
Claim 14 recites limitation “the corresponding reset signal line” in twenty-first line of the claim.
There is insufficient antecedent basis for the above limitation in the claim.  Accordingly, any claims dependent on 6, 7, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kitchens, II et al., U.S. Patent Application Publication 2017/0090024 A1 (hereinafter Kitchens).
Regarding claim 1, Kitchens teaches a fingerprint identification substrate (1500a FIGS. 1A-2D, and 15A, paragraph[0135] of Kitchens teaches FIG. 15A shows an example of an exploded view of an ultrasonic sensor system; in this example, the ultrasonic sensor system 1500a includes an ultrasonic transmitter 20 and an ultrasonic receiver 30 under a platen 40; according to some implementations, the ultrasonic receiver 30 may be an example of the ultrasonic sensor array 102 that is shown in FIG. 1B and described above; in some implementations, the ultrasonic transmitter 20 may be an example of the optional ultrasonic transmitter 108 that is shown in FIG. 1B and described above; the ultrasonic transmitter 20 may include a substantially planar piezoelectric transmitter layer 22 and may be capable of functioning as a plane wave generator; ultrasonic waves may be generated by applying a voltage to the piezoelectric layer to expand or contract the layer, depending upon the signal applied, thereby generating a plane wave; in this example, the control system 106 may be capable of causing a voltage that may be applied to the planar piezoelectric transmitter layer 22 via a first transmitter electrode 24 and a second transmitter electrode 26; in this fashion, an ultrasonic wave may be made by changing the thickness of the layer via a piezoelectric effect; this ultrasonic wave may travel towards a finger (or other object to be detected), passing through the platen 40; a portion of the wave not absorbed or transmitted by the object to be detected may be reflected so as to pass back through the platen 40 and be received by at least a portion of the ultrasonic receiver 30; the first and second transmitter electrodes 24 and 26 may be metallized electrodes, for example, metal layers that coat opposing sides of the piezoelectric transmitter layer 22, and See also at least paragraph[0141] of Kitchens), comprising: 
a base substrate (34 FIGS. 1A-2D, and 15A, paragraph[0136] of Kitchens teaches the ultrasonic receiver 30 may include an array of sensor pixel circuits 32 disposed on a substrate 34, which also may be referred to as a backplane, and a piezoelectric receiver layer 36; in some implementations, each sensor pixel circuit 32 may include one or more TFT elements, electrical interconnect traces and, in some implementations, one or more additional circuit elements such as diodes, capacitors, and the like; each sensor pixel circuit 32 may be configured to convert an electric charge generated in the piezoelectric receiver layer 36 proximate to the pixel circuit into an electrical signal; and each sensor pixel circuit 32 may include a pixel input electrode 38 that electrically couples the piezoelectric receiver layer 36 to the sensor pixel circuit 32, and See also at least paragraph[0145] of Kitchens); 
a transmitting part provided on the base substrate and configured to generate an ultrasonic signal (22 FIGS. 1A-2D, and 15A, paragraph[0135] of Kitchens teaches FIG. 15A shows an example of an exploded view of an ultrasonic sensor system; in this example, the ultrasonic sensor system 1500a includes an ultrasonic transmitter 20 and an ultrasonic receiver 30 under a platen 40; according to some implementations, the ultrasonic receiver 30 may be an example of the ultrasonic sensor array 102 that is shown in FIG. 1B and described above; in some implementations, the ultrasonic transmitter 20 may be an example of the optional ultrasonic transmitter 108 that is shown in FIG. 1B and described above; the ultrasonic transmitter 20 may include a substantially planar piezoelectric transmitter layer 22 and may be capable of functioning as a plane wave generator; ultrasonic waves may be generated by applying a voltage to the piezoelectric layer to expand or contract the layer, depending upon the signal applied, thereby generating a plane wave; in this example, the control system 106 may be capable of causing a voltage that may be applied to the planar piezoelectric transmitter layer 22 via a first transmitter electrode 24 and a second transmitter electrode 26; in this fashion, an ultrasonic wave may be made by changing the thickness of the layer via a piezoelectric effect; this ultrasonic wave may travel towards a finger (or other object to be detected), passing through the platen 40; a portion of the wave not absorbed or transmitted by the object to be detected may be reflected so as to pass back through the platen 40 and be received by at least a portion of the ultrasonic receiver 30; the first and second transmitter electrodes 24 and 26 may be metallized electrodes, for example, metal layers that coat opposing sides of the piezoelectric transmitter layer 22); 
a receiving part provided on the base substrate and configured to receive the ultrasonic signal reflected by a finger (30 FIGS. 1A-2D, and 15A, paragraph[0135] of Kitchens teaches FIG. 15A shows an example of an exploded view of an ultrasonic sensor system; in this example, the ultrasonic sensor system 1500a includes an ultrasonic transmitter 20 and an ultrasonic receiver 30 under a platen 40; according to some implementations, the ultrasonic receiver 30 may be an example of the ultrasonic sensor array 102 that is shown in FIG. 1B and described above; in some implementations, the ultrasonic transmitter 20 may be an example of the optional ultrasonic transmitter 108 that is shown in FIG. 1B and described above; the ultrasonic transmitter 20 may include a substantially planar piezoelectric transmitter layer 22 and may be capable of functioning as a plane wave generator; ultrasonic waves may be generated by applying a voltage to the piezoelectric layer to expand or contract the layer, depending upon the signal applied, thereby generating a plane wave; in this example, the control system 106 may be capable of causing a voltage that may be applied to the planar piezoelectric transmitter layer 22 via a first transmitter electrode 24 and a second transmitter electrode 26; in this fashion, an ultrasonic wave may be made by changing the thickness of the layer via a piezoelectric effect; this ultrasonic wave may travel towards a finger (or other object to be detected), passing through the platen 40; a portion of the wave not absorbed or transmitted by the object to be detected may be reflected so as to pass back through the platen 40 and be received by at least a portion of the ultrasonic receiver 30; the first and second transmitter electrodes 24 and 26 may be metallized electrodes, for example, metal layers that coat opposing sides of the piezoelectric transmitter layer 22), convert the ultrasonic signal into an electric signal (FIGS. 1A-2D, and 15A, paragraph[0136] of Kitchens teaches the ultrasonic receiver 30 may include an array of sensor pixel circuits 32 disposed on a substrate 34, which also may be referred to as a backplane, and a piezoelectric receiver layer 36; in some implementations, each sensor pixel circuit 32 may include one or more TFT elements, electrical interconnect traces and, in some implementations, one or more additional circuit elements such as diodes, capacitors, and the like; each sensor pixel circuit 32 may be configured to convert an electric charge generated in the piezoelectric receiver layer 36 proximate to the pixel circuit into an electrical signal; each sensor pixel circuit 32 may include a pixel input electrode 38 that electrically couples the piezoelectric receiver layer 36 to the sensor pixel circuit 32), and output the electric signal to a fingerprint detector (106 FIGS. 1A-2D, and 15A, paragraph[0137] of Kitchens teaches in the illustrated implementation, a receiver bias electrode 39 is disposed on a side of the piezoelectric receiver layer 36 proximal to platen 40; the receiver bias electrode 39 may be a metallized electrode and may be grounded or biased to control which signals may be passed to the array of sensor pixel circuits 32; ultrasonic energy that is reflected from the exposed (top) surface of the platen 40 may be converted into localized electrical charges by the piezoelectric receiver layer 36; these localized charges may be collected by the pixel input electrodes 38 and passed on to the underlying sensor pixel circuits 32; and the charges may be amplified or buffered by the sensor pixel circuits 32 and provided to the control system 106, and See also at least paragraph[0136] of Kitchens); and 
(FIGS. 1A-2D, and 15A, paragraph[0138] of Kitchens teaches the ultrasonic the control system 106 may be electrically connected (directly or indirectly) with the first transmitter electrode 24 and the second transmitter electrode 26, as well as with the receiver bias electrode 39 and the sensor pixel circuits 32 on the substrate 34; in some implementations, the control system 106 may operate substantially as described above; and for example, the control system 106 may be capable of processing the amplified signals received from the sensor pixel circuits 32, paragraph[0139] of Kitchens teaches the control system 106 may be capable of controlling the ultrasonic transmitter 20 and/or the ultrasonic receiver 30 to obtain ultrasonic image data, e.g., by obtaining fingerprint images; whether or not the ultrasonic sensor system 1500a includes an ultrasonic transmitter 20, the control system 106 may be capable of obtaining attribute information from the ultrasonic image data; in some examples, the control system 106 may be capable of controlling access to one or more devices based, at least in part, on the attribute information; the ultrasonic sensor system 1500a (or an associated device) may include a memory system that includes one or more memory devices; in some implementations, the control system 106 may include at least a portion of the memory system; the control system 106 may be capable of obtaining attribute information from ultrasonic image data and storing the attribute information in the memory system; in some implementations, the control system 106 may be capable of capturing a fingerprint image, obtaining attribute information from the fingerprint image and storing attribute information obtained from the fingerprint image (which may be referred to herein as fingerprint image information) in the memory system; and according to some examples, the control system 106 may be capable of capturing a fingerprint image, obtaining attribute information from the fingerprint image and storing attribute information obtained from the fingerprint image even while maintaining the ultrasonic transmitter 20 in an “off” state, and See also at least paragraphs[0140]-[0141] of Kitchens), wherein at least a portion of the transmitting part and at least a portion of the receiving part are provided in a single layer (FIGS. 1A-2D, and 15A, paragraph[0145] of Kitchens teaches FIGS. 15A and 15B show example arrangements of ultrasonic transmitters and receivers in an ultrasonic sensor system, with other arrangements being possible; for example, in some implementations, the ultrasonic transmitter 20 may be above the ultrasonic receiver 30 and therefore closer to the object(s) to be detected; in some implementations, the ultrasonic transmitter may be included with the ultrasonic sensor array (e.g., a single-layer transmitter and receiver); in some implementations, the ultrasonic sensor system may include an acoustic delay layer; for example, an acoustic delay layer may be incorporated into the ultrasonic sensor system between the ultrasonic transmitter 20 and the ultrasonic receiver 30; an acoustic delay layer may be employed to adjust the ultrasonic pulse timing, and at the same time electrically insulate the ultrasonic receiver 30 from the ultrasonic transmitter 20; the acoustic delay layer may have a substantially uniform thickness, with the material used for the delay layer and/or the thickness of the delay layer selected to provide a desired delay in the time for reflected ultrasonic energy to reach the ultrasonic receiver 30; in doing so, the range of time during which an energy pulse that carries information about the object by virtue of having been reflected by the object may be made to arrive at the ultrasonic receiver 30 during a time range when it is unlikely that energy reflected from other parts of the ultrasonic sensor system is arriving at the ultrasonic receiver 30; and in some implementations, the substrate 34 and/or the platen 40 may serve as an acoustic delay layer).
Regarding claim 2, Kitchens teaches the fingerprint identification substrate of claim 1, wherein the transmitting part comprises a first electrode, a first piezoelectric material layer and a second electrode provided successively in a direction away from the base substrate (26, 22, 24 FIGS. 1A-2D, and 15A, paragraph[0135] of Kitchens teaches FIG. 15A shows an example of an exploded view of an ultrasonic sensor system; in this example, the ultrasonic sensor system 1500a includes an ultrasonic transmitter 20 and an ultrasonic receiver 30 under a platen 40; according to some implementations, the ultrasonic receiver 30 may be an example of the ultrasonic sensor array 102 that is shown in FIG. 1B and described above; in some implementations, the ultrasonic transmitter 20 may be an example of the optional ultrasonic transmitter 108 that is shown in FIG. 1B and described above; the ultrasonic transmitter 20 may include a substantially planar piezoelectric transmitter layer 22 and may be capable of functioning as a plane wave generator; ultrasonic waves may be generated by applying a voltage to the piezoelectric layer to expand or contract the layer, depending upon the signal applied, thereby generating a plane wave; in this example, the control system 106 may be capable of causing a voltage that may be applied to the planar piezoelectric transmitter layer 22 via a first transmitter electrode 24 and a second transmitter electrode 26; in this fashion, an ultrasonic wave may be made by changing the thickness of the layer via a piezoelectric effect; this ultrasonic wave may travel towards a finger (or other object to be detected), passing through the platen 40; a portion of the wave not absorbed or transmitted by the object to be detected may be reflected so as to pass back through the platen 40 and be received by at least a portion of the ultrasonic receiver 30; the first and second transmitter electrodes 24 and 26 may be metallized electrodes, for example, metal layers that coat opposing sides of the piezoelectric transmitter layer 22, and See also at least paragraph[0145] of Kitchens); and the receiving part comprises a third electrode, a second piezoelectric material layer and (38, 36 FIGS. 1A-2D, and 15A, paragraph[0136] of Kitchens teaches the ultrasonic receiver 30 may include an array of sensor pixel circuits 32 disposed on a substrate 34, which also may be referred to as a backplane, and a piezoelectric receiver layer 36; in some implementations, each sensor pixel circuit 32 may include one or more TFT elements, electrical interconnect traces and, in some implementations, one or more additional circuit elements such as diodes, capacitors, and the like; each sensor pixel circuit 32 may be configured to convert an electric charge generated in the piezoelectric receiver layer 36 proximate to the pixel circuit into an electrical signal; and each sensor pixel circuit 32 may include a pixel input electrode 38 that electrically couples the piezoelectric receiver layer 36 to the sensor pixel circuit, and See also at least paragraph[0145] of Kitchens) a fourth electrode provided successively in a direction away from the base substrate (39 FIGS. 1A-2D, and 15A, paragraph[0137] of Kitchens teaches in the illustrated implementation, a receiver bias electrode 39 is disposed on a side of the piezoelectric receiver layer 36 proximal to platen 40; the receiver bias electrode 39 may be a metallized electrode and may be grounded or biased to control which signals may be passed to the array of sensor pixel circuits 32; ultrasonic energy that is reflected from the exposed (top) surface of the platen 40 may be converted into localized electrical charges by the piezoelectric receiver layer 36; these localized charges may be collected by the pixel input electrodes 38 and passed on to the underlying sensor pixel circuits 32; and the charges may be amplified or buffered by the sensor pixel circuits 32 and provided to the control system 106, and See also at least paragraph[0145] of Kitchens).  
Regarding claim 3, Kitchens teaches the fingerprint identification substrate of claim 2, wherein the first piezoelectric material layer and the second piezoelectric material layer are Appl. No.: Not Yet Assigned Mail Stop PCTPage 4 of 10 Attorney Docket: 36077Uprovided in a single layer, and are formed into a single structure by a same material (FIGS. 1A-2D, and 15A, paragraph[0057] of Kitchens teaches various examples of ultrasonic sensor arrays 102 are disclosed herein, some of which may include a separate ultrasonic transmitter and some of which may not; although shown as separate elements in FIG. 1B, in some implementations the ultrasonic sensor array 102 and the ultrasonic transmitter 108 may be combined in an ultrasonic transceiver; for example, in some implementations, the ultrasonic sensor array 102 may include a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE copolymer; in some implementations, a separate piezoelectric layer may serve as the ultrasonic transmitter; in some implementations, a single piezoelectric layer may serve as the transmitter and as a receiver; in some implementations, other piezoelectric materials may be used in the piezoelectric layer, such as aluminum nitride (AlN) or lead zirconate titanate (PZT); the ultrasonic sensor array 102 may, in some examples, include an array of ultrasonic transducer elements, such as an array of piezoelectric micromachined ultrasonic transducers (PMUTs), an array of capacitive micromachined ultrasonic transducers (CMUTs), etc; in some such examples, a piezoelectric receiver layer, PMUT elements in a single-layer array of PMUTs, or CMUT elements in a single-layer array of CMUTs, may be used as ultrasonic transmitters as well as ultrasonic receivers; according to some alternative examples, the ultrasonic sensor array 102 may be an ultrasonic receiver array and the ultrasonic transmitter 108 may include one or more separate elements; and in some such examples, the ultrasonic transmitter 108 may include an ultrasonic plane-wave generator, such as those described below, and See also at least paragraphs[0081]-[0082] and [0145] of Kitchens).
Regarding claim 4, Kitchens teaches the fingerprint identification substrate of claim 2, wherein the first electrode and the third electrode are provided in a single layer and formed of a same material (FIGS. 1A-2D, and 15A, paragraph[0057] of Kitchens teaches various examples of ultrasonic sensor arrays 102 are disclosed herein, some of which may include a separate ultrasonic transmitter and some of which may not; although shown as separate elements in FIG. 1B, in some implementations the ultrasonic sensor array 102 and the ultrasonic transmitter 108 may be combined in an ultrasonic transceiver; for example, in some implementations, the ultrasonic sensor array 102 may include a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE copolymer; in some implementations, a separate piezoelectric layer may serve as the ultrasonic transmitter; in some implementations, a single piezoelectric layer may serve as the transmitter and as a receiver; in some implementations, other piezoelectric materials may be used in the piezoelectric layer, such as aluminum nitride (AlN) or lead zirconate titanate (PZT); the ultrasonic sensor array 102 may, in some examples, include an array of ultrasonic transducer elements, such as an array of piezoelectric micromachined ultrasonic transducers (PMUTs), an array of capacitive micromachined ultrasonic transducers (CMUTs), etc; in some such examples, a piezoelectric receiver layer, PMUT elements in a single-layer array of PMUTs, or CMUT elements in a single-layer array of CMUTs, may be used as ultrasonic transmitters as well as ultrasonic receivers; according to some alternative examples, the ultrasonic sensor array 102 may be an ultrasonic receiver array and the ultrasonic transmitter 108 may include one or more separate elements; and in some such examples, the ultrasonic transmitter 108 may include an ultrasonic plane-wave generator, such as those described below, and See also at least paragraphs[0081]-[0082], [0135]-[0136], and [0145] of Kitchens).
Regarding claim 5, Kitchens teaches the fingerprint identification substrate of claim 2, wherein the second electrode and the fourth electrode are formed in a single layer and formed of a same material (FIGS. 1A-2D, and 15A, paragraph[0057] of Kitchens teaches various examples of ultrasonic sensor arrays 102 are disclosed herein, some of which may include a separate ultrasonic transmitter and some of which may not; although shown as separate elements in FIG. 1B, in some implementations the ultrasonic sensor array 102 and the ultrasonic transmitter 108 may be combined in an ultrasonic transceiver; for example, in some implementations, the ultrasonic sensor array 102 may include a piezoelectric receiver layer, such as a layer of PVDF polymer or a layer of PVDF-TrFE copolymer; in some implementations, a separate piezoelectric layer may serve as the ultrasonic transmitter; in some implementations, a single piezoelectric layer may serve as the transmitter and as a receiver; in some implementations, other piezoelectric materials may be used in the piezoelectric layer, such as aluminum nitride (AlN) or lead zirconate titanate (PZT); the ultrasonic sensor array 102 may, in some examples, include an array of ultrasonic transducer elements, such as an array of piezoelectric micromachined ultrasonic transducers (PMUTs), an array of capacitive micromachined ultrasonic transducers (CMUTs), etc; in some such examples, a piezoelectric receiver layer, PMUT elements in a single-layer array of PMUTs, or CMUT elements in a single-layer array of CMUTs, may be used as ultrasonic transmitters as well as ultrasonic receivers; according to some alternative examples, the ultrasonic sensor array 102 may be an ultrasonic receiver array and the ultrasonic transmitter 108 may include one or more separate elements; and in some such examples, the ultrasonic transmitter 108 may include an ultrasonic plane-wave generator, such as those described below, and See also at least paragraphs[0081]-[0082], [0135]-[0137], and [0145] of Kitchens).  
Regarding claim 10, Kitchens teaches the fingerprint identification substrate of claim 1, wherein the fingerprint identification substrate comprises a plurality of pixel regions, and each pixel region is provided with one transmitting part and one receiving part (FIGS. 1A-2D, and 15A, paragraph[0138] of Kitchens teaches the control system 106 may be electrically connected (directly or indirectly) with the first transmitter electrode 24 and the second transmitter electrode 26, as well as with the receiver bias electrode 39 and the sensor pixel circuits 32 on the substrate 34; in some implementations, the control system 106 may operate substantially as described above; and for example, the control system 106 may be capable of processing the amplified signals received from the sensor pixel circuits 32).
Regarding claim 12, Kitchens teaches the fingerprint identification substrate of claim 2, wherein the first electrode and the second electrode are plate electrodes (FIGS. 1A-2D, and 15A, paragraph[0135] of Kitchens teaches FIG. 15A shows an example of an exploded view of an ultrasonic sensor system; in this example, the ultrasonic sensor system 1500a includes an ultrasonic transmitter 20 and an ultrasonic receiver 30 under a platen 40; according to some implementations, the ultrasonic receiver 30 may be an example of the ultrasonic sensor array 102 that is shown in FIG. 1B and described above; in some implementations, the ultrasonic transmitter 20 may be an example of the optional ultrasonic transmitter 108 that is shown in FIG. 1B and described above; the ultrasonic transmitter 20 may include a substantially planar piezoelectric transmitter layer 22 and may be capable of functioning as a plane wave generator; ultrasonic waves may be generated by applying a voltage to the piezoelectric layer to expand or contract the layer, depending upon the signal applied, thereby generating a plane wave; in this example, the control system 106 may be capable of causing a voltage that may be applied to the planar piezoelectric transmitter layer 22 via a first transmitter electrode 24 and a second transmitter electrode 26; in this fashion, an ultrasonic wave may be made by changing the thickness of the layer via a piezoelectric effect; this ultrasonic wave may travel towards a finger (or other object to be detected), passing through the platen 40; a portion of the wave not absorbed or transmitted by the object to be detected may be reflected so as to pass back through the platen 40 and be received by at least a portion of the ultrasonic receiver 30; the first and second transmitter electrodes 24 and 26 may be metallized electrodes, for example, metal layers that coat opposing sides of the piezoelectric transmitter layer 22, and See also at least paragraph[0145] of Kitchens).
Regarding claim 13, Kitchens teaches a fingerprint identification method using a fingerprint identification substrate the fingerprint identification substrate (1500a FIGS. 1A-2D, and 15A, paragraph[0135] of Kitchens teaches FIG. 15A shows an example of an exploded view of an ultrasonic sensor system; in this example, the ultrasonic sensor system 1500a includes an ultrasonic transmitter 20 and an ultrasonic receiver 30 under a platen 40; according to some implementations, the ultrasonic receiver 30 may be an example of the ultrasonic sensor array 102 that is shown in FIG. 1B and described above; in some implementations, the ultrasonic transmitter 20 may be an example of the optional ultrasonic transmitter 108 that is shown in FIG. 1B and described above; the ultrasonic transmitter 20 may include a substantially planar piezoelectric transmitter layer 22 and may be capable of functioning as a plane wave generator; ultrasonic waves may be generated by applying a voltage to the piezoelectric layer to expand or contract the layer, depending upon the signal applied, thereby generating a plane wave; in this example, the control system 106 may be capable of causing a voltage that may be applied to the planar piezoelectric transmitter layer 22 via a first transmitter electrode 24 and a second transmitter electrode 26; in this fashion, an ultrasonic wave may be made by changing the thickness of the layer via a piezoelectric effect; this ultrasonic wave may travel towards a finger (or other object to be detected), passing through the platen 40; a portion of the wave not absorbed or transmitted by the object to be detected may be reflected so as to pass back through the platen 40 and be received by at least a portion of the ultrasonic receiver 30; the first and second transmitter electrodes 24 and 26 may be metallized electrodes, for example, metal layers that coat opposing sides of the piezoelectric transmitter layer 22, and See also at least paragraphs[0004], [0012], [0014]-[0015], [0020], [0023], [0062], and [0141] of Kitchens) comprises a base substrate (34 FIGS. 1A-2D, and 15A, paragraph[0136] of Kitchens teaches the ultrasonic receiver 30 may include an array of sensor pixel circuits 32 disposed on a substrate 34, which also may be referred to as a backplane, and a piezoelectric receiver layer 36; in some implementations, each sensor pixel circuit 32 may include one or more TFT elements, electrical interconnect traces and, in some implementations, one or more additional circuit elements such as diodes, capacitors, and the like; each sensor pixel circuit 32 may be configured to convert an electric charge generated in the piezoelectric receiver layer 36 proximate to the pixel circuit into an electrical signal; and each sensor pixel circuit 32 may include a pixel input electrode 38 that electrically couples the piezoelectric receiver layer 36 to the sensor pixel circuit 32, and See also at least paragraph[0145] of Kitchens), 
a transmitting part provided on the base substrate and configured to generate an ultrasonic signal (22 FIGS. 1A-2D, and 15A, paragraph[0135] of Kitchens teaches FIG. 15A shows an example of an exploded view of an ultrasonic sensor system; in this example, the ultrasonic sensor system 1500a includes an ultrasonic transmitter 20 and an ultrasonic receiver 30 under a platen 40; according to some implementations, the ultrasonic receiver 30 may be an example of the ultrasonic sensor array 102 that is shown in FIG. 1B and described above; in some implementations, the ultrasonic transmitter 20 may be an example of the optional ultrasonic transmitter 108 that is shown in FIG. 1B and described above; the ultrasonic transmitter 20 may include a substantially planar piezoelectric transmitter layer 22 and may be capable of functioning as a plane wave generator; ultrasonic waves may be generated by applying a voltage to the piezoelectric layer to expand or contract the layer, depending upon the signal applied, thereby generating a plane wave; in this example, the control system 106 may be capable of causing a voltage that may be applied to the planar piezoelectric transmitter layer 22 via a first transmitter electrode 24 and a second transmitter electrode 26; in this fashion, an ultrasonic wave may be made by changing the thickness of the layer via a piezoelectric effect; this ultrasonic wave may travel towards a finger (or other object to be detected), passing through the platen 40; a portion of the wave not absorbed or transmitted by the object to be detected may be reflected so as to pass back through the platen 40 and be received by at least a portion of the ultrasonic receiver 30; the first and second transmitter electrodes 24 and 26 may be metallized electrodes, for example, metal layers that coat opposing sides of the piezoelectric transmitter layer 22), 
a receiving part provided on the base substrate and configured to receive the ultrasonic signal reflected by a finger (30 FIGS. 1A-2D, and 15A, paragraph[0135] of Kitchens teaches FIG. 15A shows an example of an exploded view of an ultrasonic sensor system; in this example, the ultrasonic sensor system 1500a includes an ultrasonic transmitter 20 and an ultrasonic receiver 30 under a platen 40; according to some implementations, the ultrasonic receiver 30 may be an example of the ultrasonic sensor array 102 that is shown in FIG. 1B and described above; in some implementations, the ultrasonic transmitter 20 may be an example of the optional ultrasonic transmitter 108 that is shown in FIG. 1B and described above; the ultrasonic transmitter 20 may include a substantially planar piezoelectric transmitter layer 22 and may be capable of functioning as a plane wave generator; ultrasonic waves may be generated by applying a voltage to the piezoelectric layer to expand or contract the layer, depending upon the signal applied, thereby generating a plane wave; in this example, the control system 106 may be capable of causing a voltage that may be applied to the planar piezoelectric transmitter layer 22 via a first transmitter electrode 24 and a second transmitter electrode 26; in this fashion, an ultrasonic wave may be made by changing the thickness of the layer via a piezoelectric effect; this ultrasonic wave may travel towards a finger (or other object to be detected), passing through the platen 40; a portion of the wave not absorbed or transmitted by the object to be detected may be reflected so as to pass back through the platen 40 and be received by at least a portion of the ultrasonic receiver 30; the first and second transmitter electrodes 24 and 26 may be metallized electrodes, for example, metal layers that coat opposing sides of the piezoelectric transmitter layer 22, and See also at least paragraphs[0079], [0083], and [0086] of Kitchens), convert the ultrasonic signal into an electric signal (FIGS. 1A-2D, and 15A, paragraph[0136] of Kitchens teaches the ultrasonic receiver 30 may include an array of sensor pixel circuits 32 disposed on a substrate 34, which also may be referred to as a backplane, and a piezoelectric receiver layer 36; in some implementations, each sensor pixel circuit 32 may include one or more TFT elements, electrical interconnect traces and, in some implementations, one or more additional circuit elements such as diodes, capacitors, and the like; each sensor pixel circuit 32 may be configured to convert an electric charge generated in the piezoelectric receiver layer 36 proximate to the pixel circuit into an electrical signal; each sensor pixel circuit 32 may include a pixel input electrode 38 that electrically couples the piezoelectric receiver layer 36 to the sensor pixel circuit 32) and output the electric signal to a fingerprint detector (106 FIGS. 1A-2D, and 15A, paragraph[0137] of Kitchens teaches in the illustrated implementation, a receiver bias electrode 39 is disposed on a side of the piezoelectric receiver layer 36 proximal to platen 40; the receiver bias electrode 39 may be a metallized electrode and may be grounded or biased to control which signals may be passed to the array of sensor pixel circuits 32; ultrasonic energy that is reflected from the exposed (top) surface of the platen 40 may be converted into localized electrical charges by the piezoelectric receiver layer 36; these localized charges may be collected by the pixel input electrodes 38 and passed on to the underlying sensor pixel circuits 32; and the charges may be amplified or buffered by the sensor pixel circuits 32 and provided to the control system 106, and See also at least paragraph[0136] of Kitchens), and 
(FIGS. 1A-2D, and 15A, paragraph[0138] of Kitchens teaches the ultrasonic the control system 106 may be electrically connected (directly or indirectly) with the first transmitter electrode 24 and the second transmitter electrode 26, as well as with the receiver bias electrode 39 and the sensor pixel circuits 32 on the substrate 34; in some implementations, the control system 106 may operate substantially as described above; and for example, the control system 106 may be capable of processing the amplified signals received from the sensor pixel circuits 32, paragraph[0139] of Kitchens teaches the control system 106 may be capable of controlling the ultrasonic transmitter 20 and/or the ultrasonic receiver 30 to obtain ultrasonic image data, e.g., by obtaining fingerprint images; whether or not the ultrasonic sensor system 1500a includes an ultrasonic transmitter 20, the control system 106 may be capable of obtaining attribute information from the ultrasonic image data; in some examples, the control system 106 may be capable of controlling access to one or more devices based, at least in part, on the attribute information; the ultrasonic sensor system 1500a (or an associated device) may include a memory system that includes one or more memory devices; in some implementations, the control system 106 may include at least a portion of the memory system; the control system 106 may be capable of obtaining attribute information from ultrasonic image data and storing the attribute information in the memory system; in some implementations, the control system 106 may be capable of capturing a fingerprint image, obtaining attribute information from the fingerprint image and storing attribute information obtained from the fingerprint image (which may be referred to herein as fingerprint image information) in the memory system; and according to some examples, the control system 106 may be capable of capturing a fingerprint image, obtaining attribute information from the fingerprint image and storing attribute information obtained from the fingerprint image even while maintaining the ultrasonic transmitter 20 in an “off” state, and See also at least paragraphs[0140]-[0141] of Kitchens), wherein at least a portion of the transmitting part and at least a portion of the receiving part are provided in a single layer (FIGS. 1A-2D, and 15A, paragraph[0145] of Kitchens teaches FIGS. 15A and 15B show example arrangements of ultrasonic transmitters and receivers in an ultrasonic sensor system, with other arrangements being possible; for example, in some implementations, the ultrasonic transmitter 20 may be above the ultrasonic receiver 30 and therefore closer to the object(s) to be detected; in some implementations, the ultrasonic transmitter may be included with the ultrasonic sensor array (e.g., a single-layer transmitter and receiver); in some implementations, the ultrasonic sensor system may include an acoustic delay layer; for example, an acoustic delay layer may be incorporated into the ultrasonic sensor system between the ultrasonic transmitter 20 and the ultrasonic receiver 30; an acoustic delay layer may be employed to adjust the ultrasonic pulse timing, and at the same time electrically insulate the ultrasonic receiver 30 from the ultrasonic transmitter 20; the acoustic delay layer may have a substantially uniform thickness, with the material used for the delay layer and/or the thickness of the delay layer selected to provide a desired delay in the time for reflected ultrasonic energy to reach the ultrasonic receiver 30; in doing so, the range of time during which an energy pulse that carries information about the object by virtue of having been reflected by the object may be made to arrive at the ultrasonic receiver 30 during a time range when it is unlikely that energy reflected from other parts of the ultrasonic sensor system is arriving at the ultrasonic receiver 30; and in some implementations, the substrate 34 and/or the platen 40 may serve as an acoustic delay layer), the fingerprint identification method comprising: step S1, generating, by the transmitting part, an ultrasonic signal; step S2, receiving, by the receiving part, the ultrasonic signal reflected by a finger, converting the ultrasonic signal into an electric signal and outputting the electric signal to the fingerprint detector (FIGS. 1A-2D, and 15A, paragraph[0063] of Kitchens teaches in this example, block 103 involves acquiring first image data generated by an ultrasonic sensor array, such as the ultrasonic sensor array 102 of FIG. 1B; in some examples, the first image data may be received from the ultrasonic sensor array, whereas in other examples the first image data may be received from a memory device, such as a buffer; in this instance, the first image data corresponds to at least one first reflected ultrasonic wave received by at least a portion of the ultrasonic sensor array from a target object during a first acquisition time window; the target object may, in some examples, be a person's finger, such as a user's finger; however, in other examples the target object may be an artificial finger-like object, which may be referred to as a “fake finger.” Data received from an ultrasonic sensor array may be referred to herein as “image data,” although the image data will generally be received in the form of electrical signals; and accordingly, without additional processing such image data would not necessarily be perceivable by a human being as an image, and See also at least paragraphs[0062], and [0064]-[0069] of Kitchens); and step S3, determining fingerprint information, by the fingerprint detector, according to the electric signal output from the receiving part (FIGS. 1A-2D, and 15A, paragraph[0138] of Kitchens teaches the ultrasonic the control system 106 may be electrically connected (directly or indirectly) with the first transmitter electrode 24 and the second transmitter electrode 26, as well as with the receiver bias electrode 39 and the sensor pixel circuits 32 on the substrate 34; in some implementations, the control system 106 may operate substantially as described above; and for example, the control system 106 may be capable of processing the amplified signals received from the sensor pixel circuits 32, paragraph[0139] of Kitchens teaches the control system 106 may be capable of controlling the ultrasonic transmitter 20 and/or the ultrasonic receiver 30 to obtain ultrasonic image data, e.g., by obtaining fingerprint images; whether or not the ultrasonic sensor system 1500a includes an ultrasonic transmitter 20, the control system 106 may be capable of obtaining attribute information from the ultrasonic image data; in some examples, the control system 106 may be capable of controlling access to one or more devices based, at least in part, on the attribute information; the ultrasonic sensor system 1500a (or an associated device) may include a memory system that includes one or more memory devices; in some implementations, the control system 106 may include at least a portion of the memory system; the control system 106 may be capable of obtaining attribute information from ultrasonic image data and storing the attribute information in the memory system; in some implementations, the control system 106 may be capable of capturing a fingerprint image, obtaining attribute information from the fingerprint image and storing attribute information obtained from the fingerprint image (which may be referred to herein as fingerprint image information) in the memory system; and according to some examples, the control system 106 may be capable of capturing a fingerprint image, obtaining attribute information from the fingerprint image and storing attribute information obtained from the fingerprint image even while maintaining the ultrasonic transmitter 20 in an “off” state, and See also at least paragraphs[0062], and [0064]-[0069], and [0140]-[0141] of Kitchens).
Regarding claim 15, Kitchens teaches a display device, comprising the fingerprint identification substrate of claim 1,wherein the fingerprint identification substrate is configured to be a display substrate of the display device (40 FIGS. 1A-2D, and 15A, paragraph[0141] of Kitchens teaches the platen 40 may be any appropriate material that can be acoustically coupled to the receiver, with examples including plastic, ceramic, sapphire, metal and glass; in some implementations, the platen 40 may be a cover plate, e.g., a cover glass or a lens glass for a display; particularly when the ultrasonic transmitter 20 is in use, fingerprint detection and imaging can be performed through relatively thick platens if desired, e.g., 3 mm and above; however, for implementations in which the ultrasonic receiver 30 is capable of imaging fingerprints in a force detection mode or a capacitance detection mode, a thinner and relatively more compliant platen 40 may be desirable; according to some such implementations, the platen 40 may include one or more polymers, such as one or more types of parylene, and may be substantially thinner; and in some such implementations, the platen 40 may be tens of microns thick or even less than 10 microns thick, and See also at least paragraph[0135] of Kitchens).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kitchens, in view of Fennell et al., U.S. Patent Application Publication 2014/0352440 A1 (hereinafter Fennell).
Regarding claim 11, Kitchens teaches the fingerprint identification substrate of claim 1, further comprising; but does not expressly teach an air cavity below the transmitting part.  
However, Fennell teaches an air cavity below the transmitting part (61 FIGS. 4, 6, and 9A-9B, paragraph[0068] of Fennell teaches as indicated above with respect to block 134 of FIG. 6, a backside cap may be optionally bonded to the TFT substrate; FIGS. 9A and 9B show examples of ultrasonic sensors including backside protective caps 60; the backside cap 60 may include a metal, a metal coating or a conductive material sufficient to reduce electromagnetic interference (EMI) and improve acoustic performance; example thicknesses of the backside cap 60 range from about 50 µm to about 500 µm. In the example of FIG. 9A, the backside cap 60 is separated from the ultrasonic transmitter by an air gap 61; the air gap may be about 25 µm to 100 µm thick in some implementations; the air gap may provide mechanical isolation to prevent potential damage during assembly and to prevent incidental shorting of the transmitter electrode 26a; acoustically, an air gap allows the transmitter to operate more efficiently as acoustic energy emitted from the transmitter in the backwards direction towards the backside cap is largely reflected back towards the platen or cover glass; and a piezoelectric receiver layer 36 may be attached to TFT pixel circuits 32 (not shown) on TFT substrate 34 opposite the piezoelectric transmitter layer 22, and See also at least paragraphs[0037], [0041], and 60 of Fennell).
Furthermore, Kitchens and Fennell are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device with suitable circuitry for detecting touch.  Therefore, before the Kitchens based on Fennell to have an air cavity below the transmitting part.  One reason for the modification as taught by Fennell is to form an ultrasonic sensor for suitably detecting ultrasonic energy (ABSTRACT of Fennell).

Potentially Allowable Subject Matter
Claims 6-9, and 14 may be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621